Citation Nr: 1327650	
Decision Date: 08/29/13    Archive Date: 09/05/13

DOCKET NO.  08-33 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and attention deficit disorder.

2.  Entitlement to service connection for a bilateral knee disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother




ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to July 1989 with additional service in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for a back condition, bipolar and attention deficit disorder (ADD), and a bilateral knee condition.  In January 2007, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in November 2008.

In an August 2012 rating decision, the Winston-Salem RO granted service connection for thoracolumbar strain.  This grant of service connection is considered to be a full grant of the benefits on appeal for the Veteran's back claim.  As such, the claim of entitlement to service connection for a back condition is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In June 2013, the Veteran presented sworn testimony during a video conference hearing in Winston-Salem, North Carolina, which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board notes that the Veteran originally filed a claim of entitlement to service connection specifically for bipolar disorder and ADD.  Although not expressly claimed by the Veteran, the Board is expanding his original claim for service connection to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him).  Accordingly, the issue has been recharacterized above.

In February 2007, the Veteran submitted a statement indicating that he has arthritis of the hands and shoulders as a result of his military service.  As such, the issues of entitlement to service connection for a bilateral hand disability and a bilateral shoulder disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder and a bilateral knee disability.

The Veteran has claimed that he has an acquired psychiatric disorder and a bilateral knee disability as a result of his military service.  Specifically, he claims that he first experienced psychiatric symptoms and bilateral knee pain in service and that he has experienced these symptoms since that time.  Alternatively, he claims that his bilateral knee pain may be associated with his service-connected low back disability.  

A review of the Veteran's service treatment records is negative for any psychiatric or knee complaints.  However, at his June 2013 Board hearing, he and his brother provided credible and competent testimony as to his ongoing anger and knee pain since service.  However, the Veteran has not yet been examined to determine the nature and etiology of these disabilities.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is: (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

As the lay evidence suggests that the Veteran had psychiatric symptoms and knee pain in service and he now claims that his current psychiatric and knee problems may be related to his military service, he must be afforded a VA examination and opinion.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); see also McLendon, supra.

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its medical findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder and a bilateral knee disability must be remanded for VA examinations and opinions.

Additionally, at his June 2013 Board hearing, the Veteran testified that he has been seen at the Albemarle Hospital emergency room four to five times in the last year as a result of his psychiatric symptoms.  However, the claims file is negative for any treatment records from the Albemarle Hospital, and no attempt appears to have been made to obtain these treatment records.  On remand, the Veteran should be asked to complete a release of information for these records, and any such available records should be associated with the Veteran's claims file.  

Finally, as the case is being remanded, the AMC should obtain and associate with the claims file any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following actions:

1.  Copies of all outstanding VA treatment records from the Hampton VA Medical Center, and any other VA facilities identified by the Veteran, should be obtained and added to the claims folder.

2.  Contact the Veteran and ask him to provide a signed release of information for psychiatric treatment records from the Albemarle Hospital and any other facilities or treatment providers that are relevant to the remanded claims.  If the Veteran returns completed release(s) of information, the AMC should obtain these records and associate them with the claims file.

3.  Thereafter, the Veteran must be scheduled for VA examinations with appropriate examiners to determine the nature and etiology of his psychiatric disorder(s) and knee complaints.  The examiners must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.

With regard to the Veteran's psychiatric disorder, the examiner must state whether it is at least as likely as not that the Veteran's current acquired psychiatric disorder(s) had its/their onset in service or was/were otherwise etiologically related to his active duty service.  The examiner should specifically comment on the lay evidence establishing that the Veteran's anger symptoms began during his military service.

If the examiner assigns a diagnosis of a personality disorder, the examiner must state whether the Veteran also has an acquired psychiatric disorder that is superimposed upon the personality disorder.

With regard to the Veteran's claimed bilateral knee disorder, the examiner must identify any current right and/or left knee disorders and state whether it is at least as likely as not that each of the diagnosed disorders had its/their onset in service or was/were otherwise etiologically related to his active duty service or caused or aggravated by his service-connected low back disability.  The examiner should specifically comment on the lay evidence establishing that the Veteran's knee pain began during his military service and was associated with his low back pain.

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent, "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiners should provide a complete rationale for any opinion provided.

4.  After completing the above actions and any other notification or development deemed necessary, the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and ADD, and a bilateral knee disability, should be readjudicated.  If either of the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative, and after they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2012).

						(CONTINUED ON NEXT PAGE)





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).



